DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

 Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular the processor configured to repeat consecutively, when the number of identified regions is not equal to one and a number of adjustments is less than a specified maximum number of adjustments: remove  the identified status from each identified region, adjust the one or more selection criteria in accordance with one or more adjustment rules and increase the number of adjustments, and identify the number of regions, each region having data obtained from anatomic model data that satisfies the adjusted one or more selection criteria in comparison to the received ultrasound data; and when the number of identified regions is equal 
With respect to claim 6, the prior art does not teach or render obvious the claimed combination, in particular a non-transitory computer-readable medium having computer executable instructions for causing a computer comprising a processor and associated memory to carry out a method, the method comprising when the number of identified regions is not equal to one and a number of adjustments is less than a specified maximum number of adjustments: removing the identified status from each identified region, adjusting the one or more selection criteria in accordance with one or more adjustment rules and increasing the number of adjustments, and identifying the number of regions, each region having data obtained from anatomic model data that satisfies the adjusted one or more selection criteria in comparison to the received ultrasound data; and when the number of identified regions is equal to one, specifying the identified region as a model region of the anatomical model data corresponding to a propagation region of the ultrasound data.
With respect to claim 6, the prior art does not teach or render obvious the claimed combination, in particular when the number of identified regions is not equal to one and a number of adjustments is less than a specified maximum number of adjustments: removing the identified status from each identified region, adjusting the one or more selection criteria in accordance with one or more adjustment rules and increasing the number of adjustments, and identifying the number of regions, each region having data obtained from anatomic model data that satisfies the adjusted one or more selection criteria in comparison to the received ultrasound data; and when the number of identified regions is equal to one, specifying the identified region .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buras et al. (2018/0225993) which teaches a determination whether the validation metrics are within an acceptable threshold for each metric. If the validation process metrics are outside of the acceptable threshold, the adjustable parameters are adjusted to different values and the training process is restarted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853